Citation Nr: 1821196	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-23 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  


FINDING OF FACT

The most probative evidence of record reflects that, throughout the rating period on appeal, the Veteran's PTSD was manifested by symptoms productive of functional impairment, at worst, comparable to occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 38 C.F.R. § 4.125 ; see also Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition, or "DSM-5").

Pursuant to Diagnostic Code 9411, a 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 81 to 90 represents absent or minimal symptoms.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social or occupational functioning.

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

Analysis

As the September 2012 rating decision on appeal initially granted entitlement to service connection for PTSD, the relevant rating period on appeal is from December 20, 2011, the date of service connection.  The September 2012 rating decision assigned a 50 percent initial rating for PTSD, effective from December 20, 2011.  During the pendency of the appeal, a July 2013 rating decision assigned a 70 percent initial rating for PTSD, effective from December 20, 2011. 

The Veteran attended a VA examination in July 2012 that evaluated the severity of his mental health disability.  There, the examiner opined that the Veteran's disability was manifest by occupational and social impairment with reduced reliability and productivity.  The Veteran reported being married, but that he had few close friends.  The Veteran also reported weekly panic attacks, anxiety, sleep impairment, mild memory loss, and difficulty adapting to stressful circumstances. The Veteran's GAF score was reported as 51.  The Veteran attended another VA examination in May 2013.  There, the Veteran was assigned the same GAF score, noted as a moderate impairment of occupational and social functioning.  The Veteran's occupational and social impairment was again noted as manifest by reduced reliability and productivity.  The Veteran remained married with few friends.  The Veteran did report flashbacks and hypervigilance related to PTSD.  Along with the symptoms reported at his first VA examination, the Veteran also reported disturbances of motivation and mood, a flattened affect, and difficulty with social relationships.  VA treatment records showed the Veteran's GAF score as low as 37.  The Veteran submitted a report of private examination in January 2017.  The examiner stated that the Veteran's lack of sleep causes problems with memory and concentration.  

Consistent with the foregoing, the Board finds that a review of the complete record on appeal does not show the reported manifestations have resulted in functional impairment comparable to gross impairment of thought processes or communication, persistent delusions or hallucinations, persistent danger to self or others, grossly inappropriate behavior, inability to perform activities of daily living, disorientation, or memory loss for names of self or relatives.  Further, the Veteran has been able to maintain his marriage relationship throughout the period on appeal.  In consideration of the above, the Board finds that the Veteran's psychiatric disability does not more closely resemble the criteria for a 100 percent rating.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


